Slidell, J.
This is an action to recover of the testamentary heirs of Jolvn C. Morris the balance due on a bill of exchange, drawn by C. McDermott on J. M. Leoerich & Co., to the order of and endorsed by J. C. Morris.
There was judgment for the plaintiff in the Court below, and the defendant has appealed.
It does not appear whether the bill was or was not duly presented at maturity to the drawees. But it is proved that about three months after its maturity, *124the drawees, being then partially in funds of the drawer, paid the plaintiff $343 94 on account, and that subsequently Morris made a settlement of his accounts with Frost, and promised to pay the balance. If it were shown affirmatively that there had been laches on the part of the holders in not presenting the bill for payment to the drawees, and so Morris had been discharged, his subsequent promise, made in ignorance of such discharge, might not bind him. But without any proof of such laches, wo are permitted to infer an existing obligation to pay, moving and supporting the promise, and must hold the defendant to it. Or to state the legal result in other words, a promise to pay may, in the absence of any contradictory circumstances, be taken as sufficient prima facie evidence of a regular presentment and notice. See T Annual, p. —.
We think the Court did not err in dismissing the call in warranty. There was no privity of contract between Oarmena and Morris.
Judgment affirmed, with costs.
Re-hearing refused.